ORDER
PER CURIAM.
Terry R. Adams (hereinafter, “Defendant”) appeals from the judgment entered after a jury found him guilty of one count of forgery, Section 570.090 RSMo (2000). The trial court sentenced Defendant, as a prior and persistent offender, to a term of fifteen years’ imprisonment. He claims the trial court erred in denying his motion to suppress and introducing evidence of certain items at trial because those items were seized improperly.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).